Exhibit 10.8

EXECUTION VERSION

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of November 24, 2020, by
and among Maravai LifeSciences Holdings, Inc., a Delaware corporation
(“Parent”), Maravai Intermediate Holdings, LLC, a Delaware limited liability
company (“Employer”), and Carl W. Hull (“Executive”). Capitalized terms used but
not otherwise defined herein shall have the meanings set forth in Section 4.

Maravai Life Sciences, Inc., a Delaware corporation (“Maravai”), Executive and
Maravai Life Sciences Holdings, LLC, a Delaware limited liability company (the
“Company”), are parties to a Senior Management Agreement, dated as of March 18,
2014, as amended from time to time (the “Original Senior Management Agreement”),
and concurrently with entering into this Agreement, the Company, Maravai and
Executive are amending the Original Senior Management Agreement (the “Amendment
to the Original Senior Management Agreement”) to remove Maravai as a party to
and to remove the employment-related provisions from the Original Senior
Management Agreement, in each case, as provided therein.

In conjunction with the execution of the Amendment to the Original Senior
Management Agreement, Parent, Employer and Executive also mutually desire to
enter into an agreement containing the terms and conditions pursuant to which
Employer will continue to employ Executive. This Agreement shall become
effective upon the consummation of the initial public offering of Parent (the
“Effective Date”). In the event, such initial public offering does not occur
prior to January 25, 2021, this Agreement shall automatically terminate and be
null and void and the Original Senior Management Agreement shall remain in full
force and effect.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

1. Employment. Employer agrees to continue to employ Executive, and Executive
accepts such continued employment, for the period beginning on the Effective
Date and ending upon his separation pursuant to Section 1(c) (the “Employment
Period”).

(a) Position and Duties.

(i) During the Employment Period, Executive shall serve as the Chief Executive
Officer of Parent and its Subsidiaries (including the Employer and any entities
created and/or acquired after the date of this Agreement) and shall have the
normal duties, responsibilities and authority implied by such position, which
shall include defining Parent’s and its Subsidiaries’ strategy and business
plan, selecting and evaluating other executives of Parent and its Subsidiaries,
sourcing and completing acquisitions made by Parent and its Subsidiaries and
managing the growth and operations of Parent and its Subsidiaries, and such
other activities as are reasonably directed by the board of directors of Parent
(the “Board”), including serving on the Board or the board of directors of any
Subsidiaries of Parent, subject in each case to the power of the Board to
expand, limit or otherwise alter such duties, responsibilities, positions and
authority and to otherwise override actions of officers. Parent further agrees
to appoint Executive as Chairman of the Board, with all requisite rights, duties
and obligations of that position without any additional compensation for such
service.

(ii) Executive shall report to the Board, and Executive shall devote his best
efforts and his full business time and attention to the business and affairs of
Parent, Employer and the other Subsidiaries of Parent; provided, that during the
Employment Period, Executive shall be



--------------------------------------------------------------------------------

entitled to (A) serve, with the prior written consent of the Board, on
corporate, civic or charitable boards or committees, (B) deliver lectures and
fulfill speaking engagements and (C) manage personal investments, so long as,
with respect to clauses (B) and (C), such activities do not interfere
substantially with the performance of Executive’s responsibilities to Parent or
Employer under this Agreement. Notwithstanding the foregoing, Parent and
Employer consent to Executive’s service on the board of directors of the Persons
set forth on Exhibit A attached hereto (the “Permitted Boards”).

(b) Salary, Bonus and Benefits. Commencing on the Effective Date and continuing
until a Separation, Employer will pay Executive a base salary at a rate of
$500,000 per annum (the “Annual Base Salary”). The Annual Base Salary shall be
reviewed annually by the Board. For each fiscal year of Employer ending during
the Employment Period, Executive shall be eligible for an annual bonus with a
target amount equal to 100% of the Annual Base Salary (such amount, the “Annual
Bonus”), as determined by the Board based upon the performance of Executive and
the achievement by Parent, Employer and the other Subsidiaries of Parent of
financial, operating and other objectives set by the Board. Each Annual Bonus,
if any, shall be paid as soon as administratively feasible after the Board (or a
committee thereof) certifies whether the applicable performance targets for the
applicable year have been achieved but in no event later than March 15 following
the end of such year. Notwithstanding anything in this Section 1(b) to the
contrary, no Annual Bonus, if any, or any portion thereof, shall be payable for
any year unless Executive remains continuously employed by Employer from the
Effective Date through the last day of such year. In addition, during the
Employment Period, Executive will be entitled to such other benefits as are
approved by the Board and made generally available to all senior management of
Parent and Employer.

(c) Separation. The Employment Period will continue until (x) Executive’s
resignation, death or Disability or (y) the Board terminates Executive’s
employment with or without Cause. Executive shall have the right to terminate
Executive’s employment with Employer without Good Reason and for any other
reason, or no reason at all, upon thirty (30) days’ advance written notice to
Employer; provided, however, that if Executive has provided notice to Employer
of Executive’s termination of employment, Employer may determine, in its sole
discretion, that such termination shall be effective on any date prior to the
effective date of termination provided in such notice (and, if such earlier date
is so required, then it shall not change the basis for Executive’s termination
of employment nor be construed or interpreted as a termination of employment by
the Board without Cause) and any requirement to continue salary or benefits
shall cease as of such earlier date.

(i) Payment Upon Separation. If Executive’s employment is terminated by
resignation of Executive with Good Reason pursuant to clause (x) above or by the
Board without Cause pursuant to clause (y) above, then (A) Executive will be
entitled to any earned but unpaid Annual Bonus pursuant to Section 1(b) and
(B) during the one-year period commencing on the date of termination (the
“Severance Period”), (I) Employer shall pay to Executive during the period
beginning on the date of the Separation and ending on the first anniversary of
the date of the Separation an aggregate amount equal to 100% of his Annual Base
Salary plus an amount equal to one times the target Annual Bonus prorated for
the number of days worked by Executive for Parent in the calendar year of the
Separation, subject to Section 1(d), payable in equal installments on Employer’s
regular salary payment dates as in effect on the date of the Separation, and
(II) if Executive is eligible to and does elect continuation coverage under
Employer’s health benefit plan pursuant to the provisions of Section 4980B of
the Code, then Employer shall reimburse to Executive the premiums paid for such
coverage by Executive during the portion of the Severance Period of which
Executive is eligible for and elects such continuation coverage under Employer’s
health benefit plan, provided that such reimbursements shall not be made in the
event an excise tax under Section 4980D of the Code would be imposed on Employer
as a result.

 

-2-



--------------------------------------------------------------------------------

(ii) Payment Upon Separation following a Change in Control. If, during the
period commencing upon a Change in Control (as defined below) and ending on the
twelve month anniversary of such Change in Control, Executive’s employment is
terminated by resignation of Executive with Good Reason or by Parent or Employer
(or their respective successors) without Cause, then (A) Executive will be
entitled to any earned but unpaid Annual Bonus pursuant to Section 1(b) and
(B) during the two-year period commencing on the date of termination (the “CIC
Severance Period”), (I) Employer shall pay to Executive during the period
beginning on the date of the Separation and ending on the second anniversary of
the date of the Separation an aggregate amount equal to 200% of his Annual Base
Salary plus an amount equal to two times the target Annual Bonus, subject to
Section 1(d), payable in equal installments on Employer’s regular salary payment
dates as in effect on the date of the Separation, and (II) if Executive is
eligible to and does elect continuation coverage under Employer’s health benefit
plan pursuant to the provisions of Section 4980B of the Code, then Employer
shall reimburse to Executive the premiums paid for such coverage by Executive
during the portion of the CIC Severance Period of which Executive is eligible
for and elects such continuation coverage under Employer’s health benefit plan,
provided that such reimbursements shall not be made in the event an excise tax
under Section 4980D of the Code would be imposed on Employer as a result.

(iii) Release Agreement. Notwithstanding anything herein to the contrary,
(A) Executive shall not be entitled to receive any payments or other benefits
pursuant to this Section 1(c) unless Executive has timely executed and delivered
to Employer a general release and separation agreement in form prepared by
Employer (a “Release Agreement”) (and such Release Agreement shall become in
full force and effect and not been timely revoked as may be permitted by its
terms), which Release Agreement shall be delivered by Executive within fifteen
(15) calendar days after his Separation and (B) Executive shall be entitled to
receive such payments only so long as Executive has not breached any of the
provisions of such Release Agreement or Section 2 or Section 3. The amounts
payable pursuant to this Section 1(c) shall be reduced by the amount of any
compensation earned or received by Executive during the Severance Period or CIC
Severance Period, as applicable, in connection with the performance of any
services by Executive (excluding any compensation earned from Executive’s
services on the Permitted Boards). Upon request from time to time, Executive
shall furnish Employer with a true and complete certificate specifying any such
compensation earned or received by him while receiving any payments from
Employer pursuant to this Section 1(c). Executive shall not be entitled to any
further payments from Parent, Employer or their Affiliates, nor shall they have
any further liability to Executive, except as expressly set forth in this
Section 1(c).

(d) Code Section 409A. The intent of the parties is that payments and benefits
under this Agreement comply with or otherwise be exempt from Internal Revenue
Code Section 409A and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be either exempt from or in
compliance therewith. In no event whatsoever shall Parent or Employer be liable
for any additional tax, interest or penalty that may be imposed on the Executive
by Code Section 409A or damages for failing to comply with Code Section 409A.
Notwithstanding any other payment schedule provided herein to the contrary, if
the Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then any
payment under this Section 1 that is considered deferred compensation under Code
Section 409A payable on account of a “separation from service” shall not be made
until the date which is the earlier of (i) the expiration of the six (6)-month
period measured from the date of such “separation from service” of Executive,
and (ii) the date of Executive’s death (the “Delay Period”) to the extent
required under Code Section 409A. Upon the expiration of the Delay Period, all
payments delayed pursuant to this Section 1(d) shall be paid to the Executive in
a lump sum, and all remaining payments due under this Agreement shall be paid or
provided in accordance with

 

-3-



--------------------------------------------------------------------------------

the normal payment dates specified for them herein. A termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of any amounts or benefits upon or following
a termination of employment unless such termination is also a “separation from
service” from Parent and Employer within the meaning of Code Section 409A and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” Notwithstanding anything to the contrary in this Agreement, to
the extent that any payments of “nonqualified deferred compensation” (within the
meaning of Code Section 409A) due under this Agreement as a result of
Executive’s termination of employment are subject to Executive’s execution and
delivery of a Release Agreement, (A) if Executive fails to execute the Release
Agreement on or prior to the Release Expiration Date (as defined below) or
timely revokes his acceptance of the Release Agreement thereafter, he shall not
be entitled to any payments or benefits otherwise conditioned on the Release
Agreement, and (B) in any case where the date of termination of employment and
the Release Expiration Date fall in two separate taxable years, any payments
required to be made to Executive that are conditioned on the Release Agreement
and are treated as “nonqualified deferred compensation” (within the meaning of
Code Section 409A) shall be made in the later taxable year. For purposes of this
Section 1(d) “Release Expiration Date” shall mean the date that is 21 days
following the date of Executive’s termination of employment, or, in the event
that Executive’s termination of employment is “in connection with an exit
incentive or other employment termination program” (as such phrase is defined in
the Age Discrimination in Employment Act of 1967), the date that is 45 days
following the date of Executive’s termination of employment. To the extent that
any payments of nonqualified deferred compensation (within the meaning of Code
Section 409A) due under this Agreement as a result of Executive’s termination of
employment are delayed pursuant to this Section 1(d), such amounts shall be paid
in a lump sum on the first payroll date following the date that Executive
executes and does not revoke the Release Agreement (and the applicable
revocation period has expired) or, in the case of any payments subject to clause
(B) of this
Section 1(d), on the first payroll period to occur in the subsequent taxable
year, if later. To the extent, if any, that the aggregate amount of the
installments of the severance payment that would otherwise be paid pursuant to
Section 1(c) after March 15 of the calendar year following the calendar year in
which the Separation occurs (the “Applicable March 15”) exceeds the maximum
exemption amount under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A), then
such excess shall be paid to Executive in a lump sum on the Applicable March 15
(or the first business day preceding the Applicable March 15 if the Applicable
March 15 is not a business day) and the installments of the severance payment
payable after the Applicable March 15 shall be reduced by such excess (beginning
with the installment first payable after the Applicable March 15 and continuing
with the next succeeding installment until the aggregate reduction equals such
excess). For purposes of Code Section 409A, the Executive’s right to receive any
installment payment pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Notwithstanding any other
provision to the contrary, in no event shall any payment under this Agreement
that constitutes “deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code
Section 409A.

(e) Certain Excise Taxes. Notwithstanding anything to the contrary in this
Agreement, if Executive is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the separation payments and benefits provided
for in this Agreement, together with any other payments and benefits which such
Executive has the right to receive from Parent or any of its Affiliates, would
constitute a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), then the payments provided for in this
Agreement shall be either (a) reduced (but not below zero) so that the present
value of such total amounts and benefits received by Executive from the Parent
and its Affiliates will be one dollar less than three times Executive’s “base
amount” (as defined in Section 280G(b)(3) of the Code) and so that no portion of
such amounts and benefits received by Executive shall be subject to the excise
tax imposed by Section 4999 of the Code or (b) paid in full, whichever produces
the better net after-tax position to Executive (taking into account any
applicable excise tax under Section 4999 of the Code and any other applicable
taxes). The determination as to whether any such reduction in the amount of the
payments provided hereunder is necessary shall be made

 

-4-



--------------------------------------------------------------------------------

by Parent in good faith. If a reduced payment is made and through error or
otherwise that payment, when aggregated with other payments and benefits from
Parent (or its Affiliates) used in determining if a “parachute payment” exists,
exceeds one dollar less than three times Executive’s base amount, then Executive
shall immediately repay such excess to Parent (or its Affiliates) upon
notification that an overpayment has been made. Nothing in this Section 1(e)
shall require Parent or Employer to be responsible for, or have any liability or
obligation with respect to, Executive’s excise tax liabilities under
Section 4999 of the Code.

2. Confidential Information.

(a) Obligation to Maintain Confidentiality. Executive acknowledges that the
information, observations and data (including trade secrets) obtained by him
during the course of his employment with Employer prior to and after the
Effective Date concerning the business or affairs of Parent, Employer and their
respective Subsidiaries and Affiliates (“Confidential Information”) are the
property of Parent, Employer or such Subsidiaries and Affiliates, including
information concerning acquisition opportunities in or reasonably related to
Parent’s and Employer’s business or industry of which Executive becomes aware
during the Employment Period. Therefore, Executive agrees that he will not
disclose to any unauthorized Person or use for his own account any Confidential
Information without the Board’s written consent, unless and to the extent that
the Confidential Information, (i) becomes generally known to and available for
use by the public other than as a result of Executive’s acts or omissions to act
or (ii) is required to be disclosed pursuant to any applicable law or court
order. Executive shall deliver to Employer at a Separation, or at any other time
Employer may request, all memoranda, notes, plans, records, reports, computer
tapes, printouts and software and other documents and data (and copies thereof)
relating to the Confidential Information, Work Product (as defined below) or the
business of Parent, Employer and their respective Subsidiaries and Affiliates
(including all acquisition prospects, lists and contact information) which he
may then possess or have under his control.

(b) Protection of Trade Secrets. Executive acknowledges and agrees with Employer
that Executive’s services to Employer and to Parent and their respective
Subsidiaries and Affiliates require the use of Confidential Information and
trade secret information (including any formula, pattern, compilation, program,
device, method, technique or process) that Employer, Parent or their respective
Subsidiaries and Affiliates have made reasonable efforts to keep confidential
and that derives independent economic value, actual or potential, from not being
generally known to the public or to other persons who can obtain economic value
from its disclosure or use (“Trade Secrets”). Executive further acknowledges and
agrees that Employer, Parent and such Subsidiaries and Affiliates would be
irreparably harmed if Executive were to provide similar services requiring the
use of such Trade Secrets.

(c) Ownership of Property. Executive acknowledges that all discoveries,
concepts, ideas, inventions, innovations, improvements, developments, methods,
processes, programs, designs, analyses, drawings, reports, patent applications,
copyrightable work and mask work (whether or not including any confidential
information) and all registrations or applications related thereto, all other
proprietary information and all similar or related information (whether or not
patentable) that relate to Parent, Employer or any of their respective
Subsidiaries or Affiliates engaging in Parent Business or an anticipated
business in which Parent, Employer or any of their respective Subsidiaries or
Affiliates have a bona fide interest or expectancy relating to the acquisition
of a business by Parent, Employer or any of their respective Subsidiaries,
research and development, or existing or future products or services and that
are conceived, developed, contributed to, made, or reduced to practice by
Executive (either solely or jointly with others) while employed by Parent,
Employer or any of their respective Subsidiaries or Affiliates (including any of
the foregoing that constitutes any proprietary information or records) (“Work
Product”) belong to Parent, Employer or such Subsidiary or Affiliate, and
Executive hereby assigns, and agrees to assign, all of the above Work Product to
Parent, Employer or to such Subsidiary or Affiliate. Any

 

-5-



--------------------------------------------------------------------------------

copyrightable work prepared in whole or in part by Executive in the course of
his work for any of the foregoing entities shall be deemed a “work made for
hire” under the copyright laws, and Parent, Employer or such Subsidiary or
Affiliate shall own all rights therein. To the extent that any such
copyrightable work is not a “work made for hire,” Executive hereby assigns and
agrees to assign to Parent, Employer or such Subsidiary or Affiliate all right,
title, and interest, including without limitation, copyright in and to such
copyrightable work. Executive shall promptly disclose such Work Product and
copyrightable work to the Board and perform all actions reasonably requested by
the Board (whether during or after the Employment Period), to establish and
confirm Parent’s, Employer’s or such Subsidiary’s or Affiliate’s ownership
(including assignments, consents, powers of attorney, and other instruments);
provided, that Parent shall reimburse Executive for his reasonable and
documented out-of-pocket expenses in connection therewith.

(d) Third Party Information. Executive understands that Parent, Employer and
their respective Subsidiaries and Affiliates will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on Parent’s, Employer’s and their respective Subsidiaries and Affiliates’
part to maintain the confidentiality of such information and to use it only for
certain limited purposes. During the Employment Period and thereafter, and
without in any way limiting the provisions of Section 2(a), Executive will hold
Third Party Information in the strictest confidence and will not disclose to
anyone (other than personnel and consultants of Parent, Employer or their
respective Subsidiaries and Affiliates who need to know such information in
connection with their work for Parent, Employer or their respective Subsidiaries
and Affiliates) or use, except in connection with his work for Parent, Employer
or their respective Subsidiaries and Affiliates, Third Party Information unless
expressly authorized by a member of the Board (other than Executive) in writing.

(e) Use of Information of Prior Employers. During the Employment Period,
Executive will not improperly use or disclose any confidential information or
trade secrets, if any, of any former employers or any other Person to whom
Executive has an obligation of confidentiality, and will not bring onto the
premises of Parent, Employer or any of their respective Subsidiaries or
Affiliates any unpublished documents or any property belonging to any former
employer or any other Person to whom Executive has an obligation of
confidentiality unless consented to in writing by the former employer or Person.
Executive will use in the performance of his duties only information which is
(i) generally known and used by persons with training and experience comparable
to Executive’s and which is (x) common knowledge in the industry or (y) is
otherwise legally in the public domain, (ii) otherwise provided or developed by
Parent, Employer or any of their respective Subsidiaries or Affiliates or
(iii) in the case of materials, property or information belonging to any former
employer or other Person to whom Executive has an obligation of confidentiality,
approved for such use in writing by such former employer or Person. In
furtherance of the foregoing, concurrently with the execution of this Agreement,
Executive shall execute and deliver to Employer a certificate in the form of
Exhibit B attached hereto.

(f) Continuation of Terms. Notwithstanding anything in this Agreement to the
contrary, the parties hereto expressly acknowledge and agree that the terms,
conditions, obligations and covenants set forth in this Section 2 are a
continuation without interruption, lapse, reprieve, gap or modification of any
kind of the terms, conditions, obligations and covenants set forth in Section 8
of the Original Senior Management Agreement.

(g) Whistleblower Protections. Notwithstanding anything to the contrary
contained herein, no provision of this Agreement will be interpreted so as to
impede Executive (or any other individual) from reporting possible violations of
federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress, and any Inspector General of any United States federal
agency, or making other disclosures under the whistleblower provisions of
federal law or regulation. Executive does not need the prior authorization of
Parent or Employer to make any such reports or disclosures, and Executive will
not be required to notify Parent or Employer that such reports or disclosures
have been made.

 

-6-



--------------------------------------------------------------------------------

(h) Trade Secrets. An individual will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that (i) is made (A) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and (B) solely for
the purpose of reporting or investigating a suspected violation of law; or
(ii) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).
Accordingly, the parties to this Agreement have the right to disclose in
confidence trade secrets to federal, state, and local government officials, or
to an attorney, for the sole purpose of reporting or investigating a suspected
violation of law. The parties also have the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure.

3. Noncompetition and Nonsolicitation. Executive acknowledges that in the course
of his employment with Employer he will become familiar with Trade Secrets and
with other confidential information concerning Parent, Employer and their
respective Subsidiaries and that his services will be of special, unique and
extraordinary value to Parent, Employer and their respective Subsidiaries.
Therefore, Executive agrees that:

(a) Noncompetition. Except for Executive’s services on the Permitted Boards,
during the Employment Period, Executive shall not engage in any business
activity other than for the benefit of the Parent, Employer or any of their
respective Subsidiaries.

(b) Nonsolicitation. During the Employment Period, other than in good faith in
the best interests of the Parent, Employer or any of their respective
Subsidiaries, Executive shall not directly or indirectly through another entity
(i) induce or attempt to induce any employee of Parent, Employer or any of their
respective Subsidiaries to leave the employ of Parent, Employer or such
Subsidiary, or in any way interfere with the relationship between Parent,
Employer or any of their respective Subsidiaries and any employee thereof,
(ii) hire any employee of Parent, Employer or any of their respective
Subsidiaries or, hire any former employee of Parent, Employer or any of their
respective Subsidiaries within one year after such person ceased to be an
employee of Parent, Employer or any of their respective Subsidiaries or
(iii) induce or attempt to induce any customer, supplier, licensee or other
business relation of Parent, Employer or any of their respective Subsidiaries to
cease doing business with Parent, Employer or such Subsidiary or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relation and Parent, Employer or any such Subsidiary.

(c) Enforcement. If, at the time of enforcement of Section 2 or this Section 3,
a court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum duration,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law. Because Executive’s services are
unique and because Executive has access to confidential information, the parties
hereto agree that money damages would be an inadequate remedy for any breach of
this Agreement. Therefore, in the event of a breach or threatened breach of this
Agreement, any party and/or their respective successors or assigns may, in
addition to other rights and remedies existing in their favor, subject to
Section 6(g), apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provisions hereof.

 

-7-



--------------------------------------------------------------------------------

(d) Additional Acknowledgments. Executive acknowledges that the provisions of
this Section 3 are in consideration of: (i) employment with Employer and
(ii) additional good and valuable consideration as set forth in this Agreement.
In addition, Executive agrees and acknowledges that the restrictions contained
in Section 2 and this Section 3 do not preclude Executive from earning a
livelihood, nor do they unreasonably impose limitations on Executive’s ability
to earn a living. In addition, Executive acknowledges (A) that the business of
Parent, Employer and their respective Subsidiaries will be conducted throughout
the United States and other jurisdictions where Parent, Employer or any of their
respective Subsidiaries conduct business during the Employment Period,
(B) notwithstanding the state of organization or principal office of Parent,
Employer or any of their respective Subsidiaries, or any of their respective
executives or employees (including Executive), it is expected that Parent,
Employer and their respective Subsidiaries will have business activities and
have valuable business relationships within its industry throughout the United
States and other jurisdictions where Parent, Employer or any of their respective
Subsidiaries conduct business during the Employment Period, and (C) as part of
his responsibilities, Executive will be traveling throughout the United States
and other jurisdictions where Parent, Employer or any of their respective
Subsidiaries conduct business during the Employment Period in furtherance of
Employer’s business and its relationships. Executive agrees and acknowledges
that the potential harm to Parent, Employer and their respective Subsidiaries of
the non-enforcement of any provision of Section 2 or this Section 3 outweighs
any potential harm to Executive of its enforcement by injunction or otherwise.
The covenants contained in each of Sections 2(a),
2(b), 2(c), 2(d), 2(e), 3(a) and 3(b) may be enforced independently and without
any one or more of such sections limiting the provisions of any one or more of
the other of such sections. Executive acknowledges that he has carefully read
this Agreement and consulted with legal counsel of his choosing regarding its
contents, has given careful consideration to the restraints imposed upon
Executive by this Agreement and is in full accord as to their necessity for the
reasonable and proper protection of confidential and proprietary information of
Parent, Employer and their respective Subsidiaries now existing or to be
developed in the future. Executive expressly acknowledges and agrees that each
and every restraint imposed by this Agreement is reasonable with respect to
subject matter, time period and geographical area.

GENERAL PROVISIONS

4. Definitions.

“Affiliate” of any particular Person means any other Person controlling,
controlled by, or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, by contract, or otherwise.

“Cause” means (a) the commission of a felony, (b) willful conduct tending to
bring Parent, Employer or any of their respective Subsidiaries into substantial
public disgrace or disrepute, (c) substantial and repeated failure to perform
duties of the office held by Executive as reasonably directed by the Board,
(d) gross negligence or willful misconduct with respect to Parent, Employer or
any of their respective Subsidiaries, including any other act or omission
involving significant and willful dishonesty or fraud with respect to Parent,
Employer or any of their respective Subsidiaries or any of their respective
customers or suppliers, or (e) any material breach of Sections 2 or 3 or
Section 1(a)(ii) (but only with respect the requirement of such Section 1(a)(ii)
that Executive devote his full business time and attention to the business and
affairs of Parent, Employer and their Subsidiaries). In each case above the
burden of proving such action or omission is a “Cause” event shall be with
Employer. In addition, Employer agrees it will permit Executive an opportunity
to be heard by the Board before reaching a decision concerning any proposed
dismissal for Cause.

“Change in Control” has the meaning set forth in Parent’s 2020 Omnibus Incentive
Plan.

 

-8-



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Disability” means the disability of Executive caused by any physical or mental
injury, illness or incapacity as a result of which Executive is, or is
reasonably expected to be, unable to effectively perform the essential functions
of Executive’s duties for a substantially continuous period of more than 120
days or for any 180 days (whether or not continuous) within a 365 day period, as
determined by the Board in good faith.

“Good Reason” means (a) any action by Parent or Employer which results in a
material reduction in Executive’s title, status, authority or responsibility as
Chief Executive Officer of Parent and Employer; provided, that a change in title
from Chief Executive Officer to Chairman shall not be considered a material
reduction, (b) a failure of Executive to be on the Board and appointed Chairman
of the Board, or (c) a reduction in Executive’s Annual Base Salary or target
Annual Bonus, in each case without the prior written consent of Executive.
Notwithstanding anything herein to the contrary, any assertion by Executive of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) Executive must provide written notice to the Board
of the existence of such condition(s) within thirty (30) days after the initial
occurrence of such condition(s); (B) the condition(s) specified in such notice
must remain uncorrected for thirty (30) days following the Board’s receipt of
such written notice; and (C) the date of Executive’s termination of employment
must occur within seventy (70) days after the initial occurrence of the
condition(s) specified in such notice. Further and notwithstanding anything
herein to the contrary, any Change in Control does not and will not in and of
itself constitute a breach by Parent or Employer of their obligations under this
Agreement, a diminution in the nature or scope of the powers, duties, status,
authority or responsibilities of the Executive or “Good Reason” to terminate
Executive’s employment under this Agreement.

“Governmental Entity” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government or any agency or department or subdivision of any governmental
authority, including the United States federal government or any state or local
government.

“Parent Business” means the business(es) of providing those services or selling
those products which Parent, Employer or any of their respective Subsidiaries
actually provide or sell.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a Governmental
Entity.

“Separation” means Executive ceasing to be employed by any of Parent, Employer
and their respective Subsidiaries for any reason.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which if
(a) a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (b) a limited liability
company, partnership, association, or other business entity (other than a
corporation), a majority of partnership or other similar ownership interest
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more Subsidiaries of that Person or a combination thereof. For
purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association, or
other business entity (other than a corporation) if such Person or Persons shall
be allocated a majority of limited liability company, partnership, association,
or other business

 

-9-



--------------------------------------------------------------------------------

entity gains or losses or shall be or control any managing director or general
partner of such limited liability company, partnership, association, or other
business entity. For purposes hereof, references to a “Subsidiary” of any Person
shall be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of Parent.

5. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when (a) delivered personally to
the recipient, (b) sent to the recipient by reputable express courier service
(charges prepaid), (c) mailed to the recipient by certified or registered mail,
return receipt requested and postage prepaid, or (d) emailed to the recipient
(with hard copy sent to the recipient by reputable overnight courier service
(charges prepaid) that same day) if emailed before 5:00 p.m. Chicago, Illinois
time on a business day, and otherwise on the next business day. Such notices,
demands and other communications shall be sent to the parties at the addresses
indicated below:

If to Parent or Employer:

Maravai LifeSciences Holdings, Inc.

10770 Wateridge Circle Suite 200

San Diego, CA 92121

Attention:    Board of Directors

with copies to (which shall not constitute notice):

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, Illinois 60654

Attention:    Sanford E. Perl, P.C.

                    Michael H. Weed, P.C.

                    Daniel A. Guerin, P.C.

Email:         sperl@kirkland.com

                    mweed@kirkland.com

                     daniel.guerin@kirkland.com

If to Executive:

or such other address or to the attention of such other Person as the recipient
party shall have specified by prior written notice to the sending party.

6. General Provisions.

(a) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

(b) Entire Agreement. This Agreement, those documents expressly referred to
herein, embody the complete agreement and understanding among the parties hereto
and supersede and preempt any prior understandings, agreements or
representations by or among the parties hereto, written or oral, which may have
related to the subject matter hereof in any way, including the Original Senior
Management Agreement.

 

-10-



--------------------------------------------------------------------------------

(c) Descriptive Headings; Interpretation; No Strict Construction. The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement. Whenever required by the
context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine, or neuter forms, and the singular form of nouns, pronouns,
and verbs shall include the plural and vice versa. The use of the word
“including” in this Agreement shall be by way of example rather than by
limitation. Reference to any agreement, document, or instrument means such
agreement, document, or instrument as amended or otherwise modified from time to
time in accordance with the terms thereof, and, if applicable, hereof. The use
of the words “or,” “either,” and “any” shall not be exclusive. The parties
hereto have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

(d) Counterparts. This Agreement may be executed in multiple counterparts with
the same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same instrument.

(e) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by Executive, Parent,
Employer, and their respective successors and assigns; provided, that the rights
and obligations of Executive under this Agreement shall not be assigned or
delegated. In the event of Executive’s death prior to completion by Parent of
all payments due under this Agreement, Parent shall make all such payments to
Executive’s beneficiary or to Executive’s estate as appropriate.

(f) Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California, without giving effect to
any choice of law or conflict of law rules or provisions (whether of the State
of California or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of California.

(g) Dispute Resolution. Any controversy, dispute or claim arising out of or
relating to this Agreement (a “Covered Claim”) shall be resolved by binding
arbitration to be held in San Diego, California, and shall be administered by
JAMS in accordance with the Employment Arbitration Rules & Procedures of JAMS
then in effect and subject to JAMS Policy on Employment Arbitration Minimum
Standards. Each party shall pay their own costs and expenses (including
attorneys’ fees and other charges of counsel) incurred in resolving any such
Covered Claim; provided, that in the event litigation is required to compel
arbitration or to enforce an arbitration award or judgment pursuant to this
Agreement, the non-prevailing party in such litigation shall reimburse the costs
and expenses (including attorney’s fees and other charges of counsel) of the
prevailing party. Judgment upon the award rendered by the arbitrator(s) may be
entered into any court having jurisdiction thereof. The parties hereto agree
that any action to compel arbitration pursuant to this Agreement shall be
brought in the appropriate California state court, and in connection with such
action to compel, the laws of California shall control.

(h) Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall cooperate with Parent, Employer and their respective
Subsidiaries and Affiliates in any disputes with third parties, internal
investigation or administrative, regulatory or judicial proceeding as reasonably
requested by Parent (including Executive being available to Parent upon
reasonable notice for interviews and factual investigations, appearing at
Parent’s request to give testimony without requiring service of a subpoena or
other legal process, volunteering to Parent all pertinent information and
turning over to Parent

 

-11-



--------------------------------------------------------------------------------

all relevant documents which are or may come into Executive’s possession, all at
times and on schedules that are reasonably consistent with Executive’s other
permitted activities and commitments). In the event Parent requires Executive’s
cooperation in accordance with this paragraph after the Employment Period,
Parent shall reimburse Executive for Executive’s reasonable time at a rate of
$100 per hour and reasonable travel expenses (including lodging and meals, upon
submission of receipts).

(i) Remedies. Each of the parties to this Agreement shall have all rights and
remedies set forth in this Agreement and all rights and remedies which such
Person has been granted at any time under any other agreement or contract and
all of the rights which such Person has under any law. Each of the parties to
this Agreement will be entitled to enforce its rights under this Agreement
specifically, to recover damages and costs caused by any breach of any provision
of this Agreement and to exercise all other rights existing in its favor. The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that any party
and/or their respective successors and assigns may, in addition to other rights
and remedies existing in their favor, but subject to Section 6(g), apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce, or prevent any violations of, the provisions
of this Agreement.

(j) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of Parent, Employer and Executive. No
failure by any party to insist upon the strict performance of any covenant,
duty, agreement, or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute a waiver of any such
breach or any other covenant, duty, agreement, or condition. The waiver by any
party of a breach of any covenant, duty, agreement, or condition of this
Agreement of any other party shall not operate or be construed as a waiver of
any subsequent breach of that provision or any other provision hereof.

(k) Insurance. Parent or Employer, at its discretion, may apply for and procure
in its own name and for its own benefit life and/or disability insurance on
Executive in any amount or amounts considered available. Executive agrees to
cooperate in any medical or other examination, supply any information, and to
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance.

(l) Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or holiday in the state
in which Parent’s chief executive office is located, the time period shall be
automatically extended to the business day immediately following such Saturday,
Sunday or holiday.

(m) Tax Withholding. Parent, Employer and their respective Subsidiaries shall be
entitled to deduct or withhold from any amounts owing from Parent, Employer or
any of their respective Subsidiaries to Executive (including withholding shares
or other equity securities in the case of issuances of equity by Parent,
Employer or any of their respective Subsidiaries) any federal, state, local or
foreign withholding taxes, excise taxes, or employment taxes (“Taxes”) imposed
with respect to Executive’s compensation or other payments from Parent, Employer
or any of their respective Subsidiaries or Executive’s ownership interest in
Parent, including wages, bonuses, distributions, the receipt or exercise of
equity options and/or the receipt or vesting of restricted equity. In the event
any such deductions or withholdings are not made, Executive shall indemnify
Parent, Employer and each of their respective Subsidiaries for any amounts paid
with respect to any such Taxes, together with any interest, penalties and
related expenses thereto; provided, that, Executive shall not be obligated to
indemnify Parent pursuant to this Section 6(m) for such interest, penalties or
related expenses which are directly caused by the failure of Parent to take
necessary action with respect to such deductions and withholdings as it is
required by law to take.

 

-12-



--------------------------------------------------------------------------------

(n) Termination. This Agreement (except for the provisions of Sections 1(a) and
1(b)) shall survive a Separation and shall remain in full force and effect after
such Separation.

(o) Deemed Resignations. Except as otherwise determined by the Board or as
otherwise agreed to in writing by Executive and Parent, Employer or any of their
respective Subsidiaries prior to the termination of Executive’s employment with
Employer, any termination of Executive’s employment shall constitute, as
applicable, an automatic resignation of Executive: (i) as an officer of Parent,
Employer or any of their respective Subsidiaries; (ii) from the Board; and
(iii) from any other board of directors or board of managers (or similar
governing body) of Parent, Employer or any of their respective Subsidiaries and
from the board of directors or board of managers (or similar governing body) of
any corporation, limited liability entity, unlimited liability entity or other
entity in which Parent, Employer or any of their respective Subsidiaries holds
an equity interest and with respect to which board of directors or board of
managers (or similar governing body) Executive serves as the designee or other
representative of Parent, Employer or any of their respective Subsidiaries.
Executive agrees to take any further actions that Parent, Employer or any of
their respective Subsidiaries reasonably requests to effectuate or document the
foregoing.

(p) Electronic Delivery. This Agreement, the agreements referred to herein, and
each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a photographic, portable
document format (.pdf), or similar reproduction of such signed writing using an
electronic mail shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. At
the request of any party hereto or to any such agreement or instrument, each
other party hereto or thereto shall re-execute original forms thereof and
deliver them to all other parties hereto. No party hereto or to any such
agreement or instrument shall raise the use of electronic mail to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of electronic mail as a defense to
the formation or enforceability of a contract and each such party forever waives
any such defense.

(q) No Third-Party Beneficiaries. Except as expressly provided herein (including
the last sentence of Section 6(e)), no term or provision of this Agreement is
intended to be, or shall be, for the benefit of any Person not a party hereto,
and no such other Person shall have any right or cause of action hereunder.
Notwithstanding the foregoing, any Subsidiary or Parent or Employer that is not
a signatory to this Agreement shall be a third party beneficiary of Executive’s
obligations under Sections 2, 3, 6(g), 6(h) and 6(o) and shall be entitled to
enforce such obligations as if a party hereto.

(r) Directors’ and Officers’ Insurance. Each of Parent and Employer agree that
it shall obtain and maintain in full force and effect during the term of
Executive’s employment hereunder directors’ and officers’ insurance policies in
amounts and with coverages customary for entities of the size and with the type
of business of Parent and Employer, respectively.

(s) Clawback. To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the Board
(or a committee thereof), amounts paid or payable under this Agreement shall be
subject to the provisions of any applicable clawback policies or procedures
adopted by Parent, Employer or any of their Affiliates or Subsidiaries, which
clawback policies or procedures may provide for forfeiture and/or recoupment of
amounts paid or payable under this Agreement. Notwithstanding any provision of
this Agreement to the contrary, each of Parent, Employer or any of their
Affiliates or Subsidiaries reserves the right, without the consent of Executive,
to adopt any such clawback policies and procedures, including such policies and
procedures applicable to this Agreement with retroactive effect; provided,
however, that such clawback policies and procedures shall not apply to
compensation paid prior to the Employment Period.

*     *     *    *    *

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first above written.

 

MARAVAI LIFESCIENCES HOLDINGS, INC. By:   /s/ Kurt Oreshack

Name: Kurt Oreshack

Its: Vice President and General Counsel

MARAVAI INTERMEDIATE HOLDINGS, LLC By:   /s/ Kurt Oreshack

Name: Kurt Oreshack

Its: Vice President and General Counsel

 

/s/ Carl W. Hull

Carl W. Hull